EMPLOYMENT AGREEMENT

This Employment Agreement (this "Agreement") is made effective August 18, 2008
by and between Tesco Corporation, a corporation organized under the laws of the
Province of Alberta, Canada (hereinafter referred to as "Employer" or the
"Company") and Robert L. Kayl (hereinafter referred to as "Executive") and
supersedes the Change of Control Agreement between Executive and the Company
dated August 15, 2005 ("Change of Control Agreement"). Employer and Executive
are collectively referred to herein as the "Parties," and individually referred
to as a "Party."

RECITALS:

WHEREAS,

Employer desires to employ Executive on a continuing basis;





WHEREAS,

Executive desires to be employed by Employer pursuant to all of the terms and
conditions hereinafter set forth and Executive and Employer desire for this
Agreement to supersede the Change of Control Agreement; and





WHEREAS,

Executive will have access to Employer's Confidential Information as a result of
his employment with Employer.





NOW, THEREFORE

, in consideration of the mutual covenants herein contained, it is AGREED as
follows:





AGREEMENT

:



Purpose

.
The purpose of this Agreement is to formalize the terms and conditions of
Executive's employment with Employer. The recitals and the provisions of this
Agreement contained herein represent both Parties' intentions with respect to
the terms and conditions covered and cannot be amended during the term of this
Agreement except by written addendum to this Agreement signed by both Parties.



Definitions

.
For the purposes of this Agreement, the following words shall have the following
meanings:



"Affiliate" shall mean any Person, or any other Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, another Person. The term "control" includes,
without limitation, the possession, directly or indirectly, of the power to
direct the management and policies of a Person, whether through ownership of
voting securities, by contract or otherwise. With respect to any amount under
this Agreement that is deferred compensation subject to Code Section 409A, for
the purposes of Code Section 409A only, Affiliate shall mean all Persons with
whom Employer would be considered a single employer under Code Section 414(b) or
414(c) and for the purposes of a Separation of Service and determining the
controlled group but using 50% instead of 80% pursuant to Treasury Regulation
1.409A-1(h)(3).

"Annual Cash Compensation" with respect to a Change of Control, means Base
Annual Salary received or receivable by Executive during the year in which the
Change of Control occurs, plus the current maximum bonus which could be payable
to Executive under the STIP for the calendar year in which the Change of Control
occurs calculated on the basis of Executive having fully met all individual
performance criteria (financial, personal or otherwise) and annualized for the
purpose of this calculation; provided, however, that if the performance criteria
for a STIP bonus has not been established for the year of the Change of Control,
the STIP amount under this definition shall be calculated using the performance
criteria from the immediately preceding calendar year.

"Base Annual Salary" shall mean only the amount specified in Section 5(a)
hereof.

"Board of Directors" shall mean the board of directors of Tesco Corporation.

"Cause," in connection with a termination by Employer, shall mean:
(1) embezzlement or theft by Executive of any property of the Company or its
Affiliates; (2) any breach by Executive of any material provision of this
Agreement; (3) any act by Executive constituting a felony or otherwise involving
theft, fraud, gross dishonesty, or moral turpitude; (4) negligence or willful
misconduct on the part of Executive in the performance of his duties as an
employee, officer, or director of the Company or its Affiliates; (5) Executive's
breach of his fiduciary obligations to the Company or its Affiliates; (6)
Executive's material violation or breach of the policies or procedures of the
Company and its Affiliates (including but not limited to blackout periods for
trading Common Shares); or (7) any chemical dependence of Executive which
adversely affects the performance of his duties and responsibilities to the
Company or its Affiliates.

"Change of Control" means: a "Change in Control Event" within the meaning of
Treasury Regulation 1.409A-3(i)(5) and described in items 1-3 below or any
combination thereof as permitted in the Treasury Regulations with respect to the
Company.

(1)

A change in ownership that occurs when one person or a group (as determined for
the purposes of Code Section 409A) acquires stock that, combined with stock
previously owned controls more than 50% of the value or voting power of the
stock of the Company (incremental increases in ownership by a person or group
that already owns fifty percent (50%) of the Company do not result in a change
in ownership);



(2) A change in effective control that occurs on the date that, during any
12-month period, either (x) any person or group acquires stock possessing more
than 50% of the voting power of the Company, or (y) the majority of the board of
directors of the Company is replaced by persons whose appointment or election is
not endorsed by a majority of the board of directors of the Company prior to the
date of the appointment or election; or

(3) A change in ownership of a substantial portion of the assets that occurs on
the date that a person or a group acquires, during any 12-month period, assets
of the Company having a total gross fair market value equal to more than 50% of
the total gross fair market value of all of the Company's assets; provided,
however, that there is no change in control event under this subsection when
there is a transfer to: (w) a shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to its stock; (x) an entity, 50
percent or more of the total value or voting power of which is owned, directly
or indirectly, by the Company immediately after the asset transfer; (y) a
person, or more than one person acting as a group, that owns immediately after
the asset transfer, directly or indirectly, 50 percent or more of the total
value or voting power of all the outstanding stock of the Company; or (z) an
entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in item (y) within the
meaning of Code Section 409A. For the purposes of this paragraph (3) "gross fair
market value" shall have the meaning as provided in Code Section 409A.

"Code" means the Internal Revenue Code of 1986, as amended and the applicable
notices, rulings and regulations thereunder.

"Common Shares" means common shares of the Company, or any successor security
issued in lieu therefor.

"Confidential Information" means information (1) disclosed to or known by
Executive as a consequence of or through his employment with Employer; (2) not
generally known outside Employer; and (3) which relates to any aspect of
Employer, its Affiliates or their business, research, or development.
"Confidential Information" includes, but is not limited to, Employer's and its
Affiliates' trade secrets, proprietary information, business plans, marketing
plans, financial information, compensation and benefit information, cost and
pricing information, customer contacts, suppliers, vendors, and information
provided to Employer or its Affiliates by a third party under restrictions
against disclosure or use by Employer, its Affiliates or others.

"Conflict of Interest" means any activity which might adversely affect Employer
or its Affiliates, including ownership of a material interest in any supplier,
contractor, distributor, subcontractor, customer, or other entity with which
Employer or its Affiliates does business.

"Copyright Works" are materials for which copyright protection may be obtained
including, but not limited to: literary works (including all written material),
computer programs, artistic and graphic works (including designs, graphs,
drawings, blueprints, and other works), recordings, models, photographs, slides,
motion pictures, and audio-visual works, regardless of the form or manner in
which documented or recorded.

"Company" or "Employer" means Tesco Corporation.

"Date of Termination" shall mean the date of termination of Executive's
employment by Employer and shall mean a "Separation from Service" within the
meaning of Code Section 409A, which means a termination of Executive's
employment with the Company (and its controlled group within the meaning of
Treasury Regulation 1.409A-1(h)(3)) in accordance with the Company's policies
and procedures; provided that the Company and Executive reasonably anticipate
that no further services will be performed after the termination date or that
the level of bona fide services Executive will perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Company if Executive has been providing services to the Company for less than 36
months).

"Disability" or "Disabled" means any physical or mental incapacity, disease or
affliction, as determined by a legally qualified medical practitioner selected
by the Company which prevents Executive to a substantial degree from performing
his obligations after reasonable accommodation from Employer.

"Equity-Based Awards" include stock options, restricted stock, restricted stock
units, performance vesting stock, performance stock units, and any other award
granted by Employer which derives its value based upon an equity security of
Employer, regardless whether such award is ultimately intended to be settled in
stock or cash.

"Good Reason," in connection with a termination by Executive, means the
occurrence of any of the following without Executive's written consent (except
in connection with the termination of the employment of Executive by Employer
for Cause or Disability):

a material diminution in Executive's Base Annual Salary;

a material diminution in Executive's authority, duties, or responsibilities;

a material change in geographic location at which Executive must perform the
services; or

any other action or inaction that constitutes a material breach by the Company
of the terms of this Agreement.

"Inventions" means inventions (whether patentable or not), discoveries,
improvements, designs, and ideas (whether or not shown or described in writing
or reduced to practice) including, and in addition to any such Confidential
Information or Copyright Works.

"LTIP" or "Long Term Incentive Plan" means the plan designated by the Company as
the Company's Long-Term Incentive Plan pursuant to which Executive receives
Equity Based Awards, as in effect and as amended from time to time.

"Person" for the purposes of the term Affiliate in Section 2(a) hereof shall
mean any partnership, corporation, limited liability company, group, trust or
other legal entity.

"Retirement" means a termination of Executive's employment under circumstances
as shall constitute retirement from the Company for age as determined by the
Board of Directors or compensation committee thereof in its sole discretion in
accordance with written policies as may be adopted by the Board of Directors or
compensation committee thereof from time to time; provided, however, that in
absence of the adoption of such policy, Executive's resignation on and after the
attainment of age 65 shall be deemed to be Retirement.

"STIP" or "Short Term Incentive Plan" means any Company annual short term cash
bonus plan in which Executive participates, as in effect and as amended from
time to time.

Duration

. The relationship of employment established by this Agreement shall become
effective on August 18, 2008 (the "Effective Date"), and shall continue unless
terminated as hereinafter provided.



Duties and Responsibilities

. Upon the Effective Date of employment under this Agreement, Executive shall
diligently render his services to Employer as Senior Vice President and Chief
Financial Officer of the Company, subject to the discretion of the Board of
Directors to change his title, in a manner customary for such offices or
equivalent positions and in accordance with Employer's directives, and shall use
his best efforts and good faith in fulfilling such responsibilities and in
accomplishing such directives. Executive agrees to devote his full-time efforts,
abilities, and attention to the business of Employer, and shall not engage in
any activities which will interfere with such efforts. Executive shall well and
faithfully serve Employer during the continuance of his employment hereunder and
shall use his best efforts to promote the interests of Employer. Executive's
home office will be in Houston, Texas. Executive hereby acknowledges that he is
fiduciary with respect to the Company and its Affiliates and shall act in
accordance and otherwise comply with his fiduciary obligation to the Company and
its Affiliates.



Compensation and Benefits

. In return for the services to be provided by Executive pursuant to this
Agreement, Employer agrees to pay Executive as follows:



Base Annual Salary

. Executive shall receive a Base Annual Salary annually of Two Hundred Fifty
Thousand U.S. dollars and no cents ($250,000 U.S.) payable in bi-weekly pay
periods, subject to deduction of statutorily required amounts, including but not
limited to, withholding for federal, state and local income taxes, and amounts
payable by employees of Employer for employee benefits. The annual salary to be
paid by Employer to Executive shall be reviewed at least annually and may from
time to time be increased (but may not be materially decreased) as approved by
Employer (any such increase or immaterial decrease shall then be referred to as
"Base Annual Salary" for the purposes of this Agreement).



Short Term Incentive Plan

. Executive may be eligible to be receive an annual Short Term Incentive Plan
bonus subject to the terms of the STIP as determined by the Board of Directors
or compensation committee thereof in its sole discretion. The components, target
and maximum amounts of any STIP bonus shall be a percentage of Executive's Base
Annual Salary as determined by the Board of Directors or compensation committee
thereof in its sole discretion. Subject to the foregoing, a portion of the
annual STIP bonus may be based upon Employer's financial performance and a
portion of the STIP may be based upon achievement of individual performance
objectives, all as may be determined by the Board of Directors or compensation
committee thereof in its sole discretion. STIP bonuses for each calendar year
shall be payable in the following calendar year as determined by the Board or
compensation committee thereof, provided that such payment, if any, shall be
made in no event later than March 15
th
of such immediately following calendar year. The Company's adoption of a STIP
bonus for a year does not require the Company to adopt a STIP bonus for any
other year. If the Company adopts a STIP bonus for Company employees for a
particular year, Executive shall be eligible to participate in such year subject
to the foregoing.



Long Term Incentive Plan

. As a member of the executive management team, Executive may participate
annually in Employer's Long Term Incentive Plan as determined by and on such
terms approved by the Company, the Board of Directors or the compensation
committee thereof in its sole discretion. The LTIP may include stock options,
restricted stock, stock performance units and/or other types of compensation.
The Company's adoption of an LTIP award for one year does not require the
Company to adopt an award or the LTIP in any other year.



Legal Expenses

. Employer shall pay Executive's reasonable attorneys' fees and expenses
incurred in negotiating and finalizing this Agreement up to a maximum of Ten
Thousand U.S. dollars and no cents ($10,000 U.S.). Upon reasonable
documentation, as determined by the Company, such fees and expenses shall be
paid in a cash lump sum payment as soon as administratively feasible but in no
event later than March 15
th
of the calendar year immediately following the calendar year the fes and
expenses are incurred.



Benefits

. Executive shall be entitled to participate in Employer's various employee
benefit plans as same may be constituted from time to time, including without
limitation Employer's 401(k) Plan and Employee Stock Savings Plan, in the same
manner as other senior management employees of Employer, subject to the terms
and conditions of the plans, as same may be amended or terminated pursuant to
their terms from time to time as determined by the Company in its sole
discretion.



Expenses

. Executive shall be reimbursed by Employer for all reasonable business expenses
incurred by Executive in performance of his duties hereunder upon the submission
of appropriate vouchers, bills or receipts for such expenses in accordance with
Employer's policy, and upon Executive's reasonable documentation of such
expenses, the expenses shall be paid in a cash lump sum payment as soon as
reasonably possible but in no event later than March 15
th
of the calendar year immediately following the calendar year in which the
expenses are incurred.



Vacation

. Executive will be provided four (4) weeks paid vacation in each calendar year,
to be accrued at a prorata monthly rate. Vacation shall be subject to Employer's
policy and vacation days must be taken in accordance with Employer's policy, as
may be amended from time to time.



Termination

.



Death, Disability or Retirement

. Employer may terminate Executive's employment if he is Disabled for six (6)
consecutive months, or for a total of six (6) months during any twelve (12)
month period. Executive's employment will be automatically terminated upon his
death or Retirement.



Termination for Cause

. Employer may terminate Executive's employment by written notice immediately
for Cause.



Termination without Cause

. Employer may terminate Executive's employment without Cause and for any reason
upon written notice to Executive.



Termination by Executive Without Good Reason

. Executive may terminate his employment upon thirty (30) days' written notice
to Employer. In the event Executive terminates his employment in this manner, he
shall remain in Employer's employ subject to all terms and conditions of this
Agreement for the entire thirty (30) day period unless instructed otherwise by
Employer in writing.



Termination by Executive for Good Reason

. Executive may terminate his employment for "Good Reason" by giving Employer
advance written notice of such intent and the grounds thereof within a period
not to exceed thirty (30) days after the existence of the event constituting
Good Reason. After Executive gives such notice, Employer shall have thirty (30)
days to correct the Good Reason event, and if Employer does not correct the Good
Reason event within the prescribed time, Executive must terminate his employment
within sixty-one (61) days of the date of the event constituting Good Reason in
order to be entitled to any benefits under Section 7(d) of this Agreement. In
addition, once an event constitutes Good Reason, if Employer does not correct
the event and if Executive does not give notice (as described above) and
terminate his employment within sixty-one (61) days of the event, such specific
instance of the event shall no longer constitute Good Reason under this
Agreement.



Resignation of All Positions

. Executive agrees that after any termination of his employment, he will tender
his resignation from any position he may hold as an officer or director of the
Company or any Affiliate or otherwise associated companies.



Severance

. Executive shall be entitled to the following compensation upon termination of
his employment under the following circumstances:



Death, Disability or Retirement

. In the event Executive's employment is terminated as a result of his death,
Disability or Retirement, Executive's rights under any Equity-Based Awards or
other compensation rights or awards shall be determined in accordance with the
controlling plan documents and award agreements and his unpaid Base Annual
Salary shall be paid through to the Date of Termination in accordance with the
Company's normal payroll practices. Any unpaid STIP bonus for a calendar year
preceding the calendar year of Executive's Date of Termination shall be paid
when the STIP bonus for other participants is paid but in no event later than
March 15
th
following the end of the calendar year of the applicable STIP bonus. Executive's
award under any STIP to which he would otherwise be entitled in the calendar
year of his Date of Termination shall be prorated for the period of his
participation in the STIP during the relevant calendar year, and payable at the
same time other participants in the STIP receive payment but in any event no
later than March 15
th
following the end of the calendar year of the Date of Termination. Executive
shall not otherwise be entitled to receive any further compensation under this
Agreement. Executive shall be reimbursed for all expenses incurred and in
accordance with
Section 5(f)
; Executive shall be paid all accrued unused vacation in accordance with the
Company's vacation policy, as amended from time to time and Executive shall be
entitled to all benefits under
Section 5(e)
subject to the terms and conditions of the applicable plan documents and
arrangements, as amended from time to time.



Termination for Cause or Resignation of Executive Without Good Reason

. If Executive is terminated by the Company for Cause or if Executive resigns or
otherwise terminates without Good Reason, no STIP bonus for the calendar year of
his Date of Termination will be paid, all other benefits and rights, including
Equity-Based Awards shall be determined under the then governing plans and award
agreements, and his unpaid Base Annual Salary shall be paid through to the Date
of Termination in accordance with the Company's normal payroll practices. Any
unpaid STIP bonus for a calendar year preceding the calendar year of Executive's
Date of Termination shall be paid in accordance with the terms of the applicable
STIP and when the STIP bonus for other participants is paid but in no event
later than March 15
th
following the end of the calendar year of the applicable STIP bonus. Executive
shall be reimbursed for all expenses incurred and in accordance with
Section 5(f)
. Executive shall be paid all accrued unused vacation in accordance with the
Company's vacation policy, as amended from time to time and Executive shall be
entitled to all benefits under
Section 5(e)
subject to the terms and conditions of the applicable plan documents and
arrangements, as amended from time to time.



Termination Without Cause

. In the event Executive's employment with Employer is terminated by the Company
without Cause, the Company shall pay Executive an amount equal to one (1) times
his Base Annual Salary in a lump sum cash payment as soon as administratively
feasible but no later than seventy (70) days after the Date of Termination.
Executive's rights under any Equity-Based Awards or other compensation rights or
awards shall be determined according to the controlling plan documents and award
agreements and his unpaid Base Annual Salary shall be paid through to his Date
of Termination in accordance with the Company's normal payroll practices. Any
unpaid STIP bonus for a year preceding the calendar year of Executive's Date of
Termination shall be paid when the STIP bonus for other participants is paid but
in no event later than March 15
th
following the calendar year of the applicable STIP bonus. The Company shall pay
Executive his award under any STIP for the calendar year of his Date of
Termination (a) calculated on the basis of Executive having fully met all
individual performance criteria (financial, personal or otherwise) for a target
bonus (which will not include any multiplier that may be applicable to result in
a maximum bonus), (b) paid on the basis of a deemed twelve (12) month calendar
year participation in the plan, and (c) payable at the same time other
participants in the plan receive payment but no later than March 15
th
after the end of the calendar year of the Date of Termination. Executive shall
be reimbursed for all expenses incurred and in accordance with
Section 5(f)
. Executive shall be paid all accrued unused vacation in accordance with the
Company's vacation policy, as amended from time to time and Executive shall be
entitled to all benefits under
Section 5(e)
subject to the terms and conditions of the applicable plan documents and
arrangements, as amended from time to time.



Termination by Executive for Good Reason

. In the event that Executive terminates his employment with Employer for Good
Reason, the Company shall pay Executive an amount equal to one (1) times his
Base Annual Salary in cash lump sum as soon as administratively feasible but no
later than seventy (70) days after the Date of Termination. Executive's rights
under any Equity-Based Awards or other compensation rights or awards or benefits
shall be determined according to the controlling plan documents and award
agreements and his unpaid Base Annual Salary shall be paid through to the Date
of Termination in accordance with the Company's normal payroll practices. Any
unpaid STIP bonus for a year preceding the calendar year of Executive's Date of
Termination shall be paid when the STIP bonus for other participants is paid but
in no event later than March 15
th
following the calendar year of the applicable STIP bonus. The Company shall pay
Executive his award under any STIP for the calendar year of his Date of
Termination (a) calculated on the basis of Executive having fully met all
individual performance criteria (financial, personal or otherwise) for a target
bonus (which will not include any multiplier that may be applicable to result in
a maximum bonus), (b) paid on the basis of a deemed twelve (12) month calendar
year participation in the plan, and (c) payable at the same time other
participants in the plan receive payment but no later than March 15
th
after the end of the calendar year of the Date of Termination. Executive shall
be reimbursed for all expenses incurred and in accordance with
Section 5(f)
; Executive shall be paid all accrued unused vacation in accordance with the
Company's vacation policy, as amended from time to time and Executive shall be
entitled to all benefits under
Section 5(e)
subject to the terms and conditions of the applicable plan documents and
arrangements, as amended from time to time.



Change of Control

. Notwithstanding the foregoing provisions (a) - (d) of this
Section 7
and in lieu thereof, in the event of a Change of Control and within 12 months
following the Change of Control (1) Executive's employment is terminated by
Employer other than for Cause, Disability or death, or (2) Executive's
employment is terminated by Executive for Good Reason, then:



The Company shall pay Executive as soon as administratively feasible after the
Date of Termination but no later than seventy (70) days after the Date of
Termination, a lump sum amount equal to two (2) times Executive's Annual Cash
Compensation;

Executive's rights under any Equity-Based Awards or other compensation rights,
benefits or awards shall be as provided in the governing plan and/or award
agreements and his unpaid Base Annual Salary shall be paid through to his Date
of Termination;

Any unpaid STIP bonus for a calendar year preceding the calendar year of
Executive's Date of Termination shall be paid when the STIP bonus for other
participants is paid but in no event later than March 15th following the
calendar year of the applicable STIP bonus;

Notwithstanding the provision of any agreement to the contrary and only for the
purposes of this Section 7(e)(iv), upon a Change of Control (excluding the
requirement that Executive terminate for Good Reason or without Cause), the
Company shall cause all of Executive's existing unvested Equity-Based Awards to
be accelerated and vested immediately and payment or issuance of shares of
Common Shares shall be made pursuant to the applicable plans and/or award
agreements; provided, however, that with respect to Equity-Based Awards that are
subject to Code Section 409A, such accelerated vesting shall not cause an
acceleration of payment or change in form of payment that would violate Code
Section 409A;

Executive shall be promptly reimbursed for all expenses incurred and in
accordance with Section 5(f); Executive shall be paid all accrued unused
vacation in accordance with the Company's vacation policy, as amended from time
to time and Executive shall be entitled to all benefits under Section 5(e)
subject to the terms and conditions of the applicable plan documents and
arrangements, as amended from time to time;

The Company shall pay a lump sum amount equal to the cost of continuation of
group health coverage under COBRA for a period of eighteen (18) months based
upon the rates of such COBRA coverage for the coverage as in effect for
Executive (and his dependents, if applicable) on his Date of Termination to be
paid in a cash lump sum payment at the same time payment under Section 7(e)(i)
is made; and

If any payments are payable under this Section 7(e), in no event will any
amounts be paid or payable under Section 7(a)-(d).

Release of All Claims

. In order to receive any payments (other than any unpaid Base Annual Salary and
accrued vacation through to his Date of Termination, if applicable) pursuant to
Section 7(c)
,
(d)
or
(e)
, Executive shall first be required to repay any amounts then due and owing by
Executive to the Company, and Executive shall be required to execute and return
a release in a form and substance satisfactory to the Company which releases the
Company and its Affiliates, and their officers, employees, and directors and any
employee benefit plan (and any other Company related person as specified in the
release) (the "Company Group") of any claims which Executive may have as against
the Company Group and such release must be effective and not revoked within the
time prescribed in the release and the release must be returned and effective
within the time period specified by the Company in the release but in no event
later than sixty (60) days after Executive's Date of Termination.



No Duty to Mitigate

. Executive shall not be required to mitigate the amount of any payment or other
benefit required to be paid to Executive pursuant to this Agreement, whether by
seeking other employment or otherwise, nor shall the amount of any such payment
or other benefit be reduced on account of any compensation earned by Executive
as a result of employment. Employer's obligation to make the payments provided
for in this Agreement (including, but not limited to, the payment under
Section 7(c), (d) or (e)
) and otherwise perform its obligations hereunder shall not be affected by any
counterclaim, recoupment, defense or other claim, right or action which Employer
may have against Executive or others, exclusive of payroll withholdings required
by law.



Specified Employees

. If Executive is deemed to be a "Specified Employee" (as that term is defined
in Code Section 409A) as of the date of his Separation from Service (defined
under Code Section 409A) as determined by the Company, the payment of any amount
under this Agreement on account of Separation from Service that is deferred
compensation subject to the provisions of Code Section 409A and not otherwise
excluded from Code Section 409A, including, but not limited to any payments
under
Sections 7(c), (d), (f), or (i)
or
Section 25
, shall not be paid until the later of the first business day that is at least
six months after the date after Executive's Separation from Service or the date
the payment is otherwise payable under this Agreement (the "Waiting Period").
Any payments that would have been made to the Executive during the Waiting
Period but for this
Section 7(h)
shall instead be made to Executive in the form of a lump sum payment on the date
that payments commence pursuant to the preceding sentence with interest
(calculated at the short-term applicable federal rate compounded semi-annually)
on the amount not paid during the Waiting Period from the Date of Termination
through the date of payment;
provided, however
, that if any reimbursement payments under
Section 25
are postponed pursuant to this
Section 7(h)
, then no interest shall be paid pursuant to
Section 25
but shall instead be paid pursuant to this
Section 7(h)
for the Waiting Period.



Certain Additional Payments by the Company

. Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this section) (a "Payment") would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, hereinafter referred to as
the "Excise Tax"), then Executive shall be entitled to receive an additional
payment (a "Gross Up Payment") in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross Up
Payment, Executive retains an amount of the Gross Up Payment equal to the Excise
Tax imposed upon the Payments. Executive acknowledges that the Gross Up Payment
can be withheld from Executive by the Company and, instead, paid to the Internal
Revenue Service on behalf of Executive.



All determinations required to be made under this Section 7(i) with respect to
the Excise Tax imposed by Section 4999 of the Code, including whether and when
the Gross Up Payment is required and the amount of such Gross Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
an accounting firm selected by the Company. All fees and expenses of the
accounting firm shall be borne solely by the Company. Any determination by the
accounting firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the accounting firm hereunder, it is possible that
Gross Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in this Section 7(i) that Executive is required to make a
payment of any Code Section 4999 Excise Tax, the accounting firm shall determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be paid by the Company to or for the benefit of Executive within five days of
the receipt of the accounting firm's determination of the amount of the
Underpayment.



Executive shall notify the Company in writing of any claims by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross Up Payment. Such notification shall be given as soon as practicable
but no later than 30 days after Executive actually receives notice in writing of
such claim. Executive shall not pay such claim prior to the expiration of the 30
day period following the date on which he gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:



give the Company any information reasonably requested relating to such claim;

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time;

cooperate with the Company in good faith in order effectively to contest such
claim; and

if the Company elects not to assume and control the defense of such claim,
permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an after
tax basis, for any Excise Tax or income tax (including interest and penalties
with respect thereto) imposed as a result of such representation and payment of
costs and expenses. Without limitation on the foregoing provisions of this
section, the Company shall have the right, at its sole option, to assume the
defense of and control all proceedings in connection with such contest, in which
case it may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may either direct Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and Executive agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine.

Notwithstanding anything in this section to the contrary, unless an earlier
payment date is specified above, the Company shall, in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v), pay Executive (or pay on Executive's
behalf) all amounts to which Executive is entitled under this section no later
than the end of the second calendar year following the calendar year in which
the Excise Tax or Tax is remitted to the Internal Revenue Service (or in the
case of costs and expenses payable where it is determined that no Excise Tax or
Tax is owed by Executive, no later than the end of the second calendar year
following the calendar year in which there is a final and non-appealable
settlement or other resolution of the contest).

Inventions, Confidential Information, Patents, and Copyright Works

.



Notification of the Company

. Upon conception, all Inventions, Confidential Information, and Copyright Works
shall become the property of Employer (or the United States Government where
required by law) whether or not patent or copyright registration applications
are filed for such subject matter. Executive will communicate to Employer
promptly and fully all Inventions, or suggestions (whether or not patentable),
all Confidential Information or Copyright Works made, designed, created, or
conceived by Executive (whether made, designed, created, or conceived solely by
Executive or jointly with others) during the period of his employment with
Employer: (a) which relate to the actual or anticipated business, research,
activities, or development of Employer at the time of the conception; or (b)
which result from or are suggested by any work which Executive has done or may
do for or on behalf of Employer; or (c) which are developed, tested, improved,
or investigated either in part or entirely on time for which Executive was paid
by Employer, or using any resources of Employer.



Transfer of Rights

. Executive agrees, during his employment with Employer, to assign and transfer
to and does hereby assign and transfer to Employer Executive's entire right,
title, and interest in all Inventions, Confidential Information, Copyright Works
and patents prepared, made or conceived by or in behalf of Executive (solely or
jointly with others): (a) which relate in any way to the actual or anticipated
business of Employer, or (b) which relate in any way to the actual or
anticipated research or development of Employer, or (c) which are suggested by
or result, directly or indirectly, from any task assigned to Executive or in
which Executive otherwise engages in behalf of Employer. Executive also agrees
to do all things necessary to transfer to Employer Executive's entire right,
title, and interest in and to all such Inventions, Confidential Information,
Copyright Works or patents as Employer may request, on such forms as Employer
may provide, at any time during or after Executive's employment. Executive will
promptly and fully assist Employer during and subsequent to his employment in
every lawful way to obtain, protect, and enforce Employer's patent, copyrights,
trade secret or other proprietary rights for Inventions, Confidential
Information, Copyright Works or patents in any and all countries.



Notice of Rights Under State Statutes

. No provision in this Agreement is intended to require assignment of any of
Executive's rights in an Invention for which no equipment, supplies, facilities,
Confidential Information, Copyright Works, Inventions, patents or information of
Employer was used, and which was (1) developed entirely on Executive's own time;
(2) does not relate directly or indirectly to the business of Employer or to the
actual or demonstrably anticipated research or development of Employer; and (3)
does not result from any work performed by Executive for Employer or assigned to
Executive by Employer.



Rights in Copyrights

. Unless otherwise agreed in writing by Employer, all Copyright Works prepared
wholly or partially by Executive (alone or jointly with others) within the scope
of his employment with Employer, shall be deemed a "work made for hire" under
the copyright laws and shall be owned by Employer. Executive understands that
any assignment or release of such works can only be made by Employer. Executive
will do everything reasonably necessary to enable Employer or its nominee to
protect its rights in such works. Executive agrees to execute all documents and
to do all things necessary to vest in Employer Executive's right and title to
copyrights in such works. Executive shall not assist or work with any third
party that is not an employee of Employer to create or prepare any Copyright
Works without the prior written consent of Employer.



Assistance in Preparation of Applications

. During and after employment Executive will promptly and fully assist, if
requested by Employer, in the preparation and filing of patents and copyright
registrations in any and all countries selected by Employer and will assign to
Employer Executive's entire right, title, and interest in and to such patents
and copyright registrations, as well as all Inventions or Copyright Works to
which such patents and copyright registrations pertain, to enable any such
properties to be prosecuted under the direction of Employer and to ensure that
any patent or copyright registration obtained will validly issue to Employer.



Execute Documents

. During and after employment Executive will promptly sign any and all lawful
papers, take all lawful oaths, and do all lawful acts, including testifying, at
the request of Employer, in connection with the procurement, grant, enforcement,
maintenance, exploitation, or defense against assertion of any patent,
trademark, copyright, trade secret or related rights, including applications for
protection or registration thereof. Such lawful papers include, but are not
limited to, any and all powers, assignments, affidavits, declarations and other
papers deemed by Employer to be necessary or advisable.



Keep Records

. Executive will keep and regularly maintain adequate and current written
records of all Inventions, Confidential Information, and Copyright Works he
participates in creating, conceiving, developing, and manufacturing. Such
records shall be kept and maintained in the form of notes, sketches, drawings,
reports, or other documents relating thereto, bearing at least the date of
preparation and the signatures or name of each employee contributing to the
subject matter reflected in the record. Such records shall be and shall remain
the exclusive property of Employer and shall be available to Employer at all
times.



Return of Documents, Equipment, Etc

. All writings, records, and other documents and things comprising, containing,
describing, discussing, explaining, or evidencing any Inventions, Confidential
Information, or Copyright Works and all equipment, components, parts, tools, and
the like in Executive's custody or possession that have been obtained or
prepared in the course of Executive's employment with Employer shall be the
exclusive property of Employer, shall not be copied and/or removed from the
premises of Employer, except in pursuit of the business of Employer, and shall
be delivered to Employer, without Executive retaining any copies, upon
notification of the termination of Executive's employment or at any other time
requested by Employer. Employer shall have the right to retain, access, and
inspect all property of Executive of any kind in the office, work area, and on
the premises of Employer upon termination of Executive's employment and at any
time during employment by Employer, to ensure compliance with the terms of this
Agreement.



Other Contracts

. Executive represents and warrants that he is not a Party to any existing
contract relating to the granting or assignment to others of any interest in
Inventions, Confidential Information, Copyright Works or Patents hereafter made
by Executive except insofar as copies of such contracts, if any, are attached to
this Agreement.



Assignment After Termination

. Executive recognizes that ideas, Inventions, Confidential Information,
Copyright Works, copyright registrations or patents relating to his activities
while working for Employer that are conceived or made by Executive, alone or
with others, within one (1) year after termination of his employment may have
been conceived in significant part while Executive was employed by Employer.
Accordingly, Executive agrees that such ideas, Inventions, Confidential
Information, Copyright Works, copyright registrations or patents shall be
presumed to have been conceived and made during his employment with Employer and
are to be assigned to Employer in accordance with this
Section 8
.



Prior Conceptions

. At the end of this
Section 8(k)
, Executive has set forth what he represents and warrants to be a complete list
of all Inventions, if any, patented or unpatented, or Copyright Works, including
a brief description thereof (without revealing any confidential or proprietary
information of any other Party) which Executive participated in the conception,
creation, development, or making of prior to his employment with Employer and
for which Executive claims full or partial ownership or other interest, or which
are in the physical possession of a former employer and which are therefore
excluded from the scope of this Agreement. If there are no such exclusions from
this Agreement, "None" is provided below.



Prior Conceptions:

None

Non-Competition, Non-Solicitation, and Confidentiality

. Employer and Executive acknowledge and agree that while Executive is employed
pursuant to this Agreement, Employer will give Executive access to Confidential
Information of Employer to which Executive did not have access prior to signing
this Agreement and which Executive may need and use during such employment, the
receipt of which is hereby acknowledged by Executive; Executive will be provided
with specialized training on how to perform his duties; and will be provided
contact with Employer's customers and potential customers. In consideration of
all of the foregoing, Employer and Executive agree as follows:



Non-Competition During Employment

. Executive agrees that for the duration of this Agreement, he will not compete
with Employer by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which Employer provides, and that he will not work
for, in any capacity, assist, or become affiliated with as an owner, partner,
employee, contractor, joint venture, or otherwise, either directly or
indirectly, any individual or business which offers or performs services, or
offers or provides products substantially similar to the services and products
provided by Employer.



Non-Competition After Employment

. Executive agrees that for a period of one (1) year after termination of his
employment with Employer for any reason he will not compete with Employer in the
United States or Canada by engaging in the conception, design, development,
production, marketing, or servicing of any product or service that is
substantially similar to the products or services which Employer provides, and
that he will not work for, in any capacity, assist, or become affiliated with as
an owner, partner, employee, contractor, joint venture, or otherwise, either
directly or indirectly, any individual or business which offers or performs
services, or offers or provides products substantially similar to the services
and products provided by Employer where trade secrets and other Confidential
Information gained by Executive during his employment with Employer would be
useful in such new employment, partnership, venture or otherwise; provided that
Executive may accept employment with a business which offers or performs
services, or offers or provides products substantially similar to the services
and products provided by Employer if Executive is employed by a division,
affiliate, or subsidiary that does not offer or perform services, or offer or
provide products substantially similar to the services and products provided by
Employer and Executive understands and agrees that he cannot perform any
services for the division, subsidiary, or affiliate which does compete with
Employer.



Conflicts of Interest

. Executive agrees that for the duration of this Agreement, he will not engage,
either directly or indirectly, in any Conflict of Interest, and that Executive
will promptly inform a corporate officer of Employer as to each offer received
by Executive to engage in any such activity. Executive further agrees to
disclose to Employer any other facts of which Executive becomes aware which
might involve or give rise to a Conflict of Interest or potential Conflict of
Interest.



Non-Solicitation of Customers

. Executive further agrees that, for the duration of this Agreement, and for a
period of one (1) year after the termination of this Agreement for any reason,
he will not solicit or accept any business, for services or products
substantially similar to the services or products offered by Employer, from any
customer or client or prospective customer or client with whom Executive dealt,
had contact with or solicited during the time Executive was employed by
Employer.



Non-Solicitation of Employees

. Executive agrees that for the duration of this Agreement, and for a period of
one (1) year after the termination of this Agreement for any reason, he will not
either directly or indirectly, on his own behalf or on behalf of others,
solicit, attempt to hire, or hire any person employed by Employer to work for
Executive or for any other entity, firm, corporation, or individual; provided
however, that nothing in this
Section 9
shall prohibit a future employer of Executive from soliciting, attempting to
hire, or hiring any person employed by Employer so long as Executive is not
directly or indirectly involved in the process including, but not limited to
providing or suggesting (directly or indirectly) names of such employees to
anyone for purposes of possible employment and/or directing such employees to
contact anyone for purposes of possible employment.



Confidential Information

. Executive further agrees that he will not, except as Employer may otherwise
consent or direct in writing, reveal or disclose, sell, use, lecture upon,
publish, or otherwise disclose to any third Party any Confidential Information
or proprietary information of Employer, or authorize anyone else to do these
things at any time either during or subsequent to his employment with Employer.
This
Section 9(f)
shall continue in full force and effect after termination of Executive's
employment and after the termination of this Agreement for any reason.
Executive's obligations under this
Section 9(f)
of this Agreement with respect to any specific Confidential Information and
proprietary information shall cease when that specific portion of Confidential
Information and proprietary information becomes publicly known, in its entirety
and without combining portions of such information obtained separately. It is
understood that such Confidential Information and proprietary information of
Employer include matters that Executive conceives or develops, as well as
matters Executive learns from other employees of Employer.



Prior Disclosure

. Executive represents and warrants that he has not used or disclosed any
Confidential Information he may have obtained from Employer prior to signing
this Agreement, in any way inconsistent with the provisions of this Agreement.



Confidential Information of Prior Employers

. Executive will not disclose or use during the period of his employment with
Employer any proprietary or confidential information or copyright works, which
Executive may have acquired because of employment with an employer other than
Employer.



Time Period Tolled

. The time periods referenced in this
Section 9
during which Executive is restrained from competing against Employer shall not
include any period of time during which Executive is in breach of this
Agreement. Said time periods referenced in this
Section 9
will be tolled, such that Employer will receive the full benefit of the time
period in the event Executive breaches this Agreement.



Breach

. Executive agrees that any breach of
Sections 9(a), (b), (c), (d), (e) or (f)
above cannot be remedied solely by money damages, and that in addition to any
other remedies Employer may have, Employer is entitled to obtain injunctive
relief against Executive. Nothing herein, however, shall be construed as
limiting Employer's right to pursue any other available remedy at law or in
equity, including recovery of damages and termination of this Agreement.



Independent Covenants

. All covenants contained in
Section 9
of this Agreement shall be construed as agreements independent of any other
provision of this Agreement, and the existence of any claim or cause of action
by Executive against Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Employer of such
covenants.



Return of Company Property

. Executive agrees to execute and deliver such documents and take all other
actions as Employer may request from time to time in order to effect the
transfer and delivery to Employer of any Employer's or its Affiliate's assets in
the possession or subject to the control of Executive including, without
limitation, Employer's or its Affiliate's computers, printers, books, records,
files, databases, software, Confidential Information, and other documents in
whatever form or medium and wherever located, and Employer's or its Affiliate's
credit cards, travel authority cards, parking and identification badges.



Right to Enter Agreement

. Executive represents and covenants to Employer that he has full power and
authority to enter into this Agreement and that the execution of this Agreement
will not breach or constitute a default of any other agreement or contract to
which he is a Party or by which he is bound.



Assignment

. This Agreement may be assigned by Employer, but cannot be assigned by
Executive. An assignment of this Agreement by Employer shall not relieve
Employer of any liability or obligation under this Agreement except any such
assignment in connection with or as a result of a Change of Control (including,
but not limited to, by operation of law).



Binding Agreement

. Executive understands that his obligations under this Agreement are binding
upon Executive's heirs, successors, personal representatives, and legal
representatives.



Notices

. All notices pursuant to this Agreement shall be in writing and sent certified
mail, return receipt requested, by hand delivery or by overnight delivery
service addressed as follows:



If to Executive: Mr. Robert L. Kayl
4909 Palmetto Street

Bellaire, TX 77401

If to Employer: Tesco Corporation

Attn: President and Chief Executive Officer

3993 West Sam Houston Parkway North, Suite 100

Houston, TX 77043-1211

With a copy to: Tesco Corporation

Attn: General Counsel

3993 West Sam Houston Parkway North, Suite 100

Houston, TX 77043-1211

Waiver

. No waiver by either Party to this Agreement of any right to enforce any term
or condition of this Agreement, or of any breach hereof, shall be deemed a
waiver of such right in the future or of any other right or remedy available
under this Agreement.



Severability

. If any provision of this Agreement is determined to be void, invalid,
unenforceable, or against public policy, such provisions shall be deemed
severable from this Agreement, and the remaining provisions of this Agreement
will remain unaffected and in full force and effect. Furthermore, any breach by
Employer of any provision of this Agreement shall not excuse Executive's
compliance with the requirements of Sections 8 or 9, to the extent they are
otherwise enforceable.



Arbitration

. Except with respect to injunctive relief which may be sought by the Company or
Executive from a court in Harris County, Texas, to which the Parties hereby
submit to personal jurisdiction, the Parties agree to resolve any and all claims
or controversies past, present, or future arising out of or relating to this
Agreement, Executive's employment and/or termination of employment with the
Company, including but not limited to claims for wrongful termination of
employment, and claims under the Civil Rights Act of 1866, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family Medical Leave Act, the
Sarbanes-Oxley Act, the Equal Pay Act, the Fair Labor Standards Act, Chapter 21
of the Texas Labor Code, formerly known as the Texas Commission on Human Rights
Act, the retaliatory discharge provisions of the Texas Worker's Compensation
Act, the Texas Pay Day Act, and any similar state law or local ordinance to
binding arbitration under the Federal Arbitration Act, before one neutral
arbitrator in the City of Houston, State of Texas, under the American
Arbitration Association ("AAA") National Rules for the Resolution of Employment
Disputes. If the Parties cannot agree on one arbitrator, a list of seven (7)
arbitrators will be requested from AAA, and the arbitrator will be selected
using alternate strikes with Executive striking first. Except as expressly
awarded in arbitration and subject to Section 25 below, the Parties further
agree that each party shall be responsible for its own expenses, including but
not limited to attorneys' fees in connection with the cost of the arbitration
except that the fees of the arbitrators shall be shared equally by Executive and
the Company, and collective actions are not permissible unless agreed upon by
the parties in writing, that administrative proceedings under the National Labor
Relations Act and Title VII of the Civil Rights Act are not precluded, the work
of Executive involves interstate commerce, the award rendered by the arbitrator
is final and binding, and judgment thereon may be entered in any court having
jurisdiction thereof. The invalidity or unenforceability of any provision of
this paragraph shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect;
provided, however, that any claim the Company has for breach of the covenants
contained in Sections 8 and 9 of this Agreement shall not be subject to
mandatory arbitration, and may be pursued in a court of law or equity.



Entire Agreement

. The terms and provisions contained herein shall constitute the entire
agreement between the Parties with respect to Executive's employment with
Employer during the time period covered by this Agreement. This Agreement
replaces and supersedes any and all existing agreements entered into between
Executive and Employer relating generally to the same subject matter, if any,
and shall be binding upon Executive's heirs, executors, administrators, or other
legal representatives or assigns.



Modification of Agreement

. This Agreement may not be changed or modified or released or discharged or
abandoned or otherwise terminated, in whole or in part, except by an instrument
in writing signed by Executive and an officer or other authorized executive of
Employer.



Understand Agreement

. Executive represents and warrants that he has read and understood each and
every provision of this Agreement, acknowledges that he has obtained independent
legal advice from attorneys of his choice, and confirms that Executive has
freely and voluntarily entered into this Agreement.



Governing Law

. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas without giving any effect to the conflict of
laws provisions thereof.



Code Section 409A

. The parties agree that the Company may amend and/or operate this Agreement to
be exempt from or to comply with Code Section 409A including, but not limited
to, using the definitions or other terms required by Code Section 409A and
including without limitation any notices, rulings, interpretations or
regulations issued under Code Section 409A after the date hereof to avoid the
application of penalty taxes under Code Section 409A. The Company and Executive
shall cooperate in good faith for the adoption of such amendments and/or the
operation of this Agreement to avoid the application of penalty taxes under Code
Section 409A.



No Guarantee of Tax Consequences

. None of the Company nor any of its Affiliates or their officers, directors or
employees guarantees or shall be responsible or liable for the federal, state,
local, domestic and foreign, tax consequences to Executive respecting any
payments or benefits provided to Executive under this Agreement (except the
Company shall provide the additional payments expressly provided for in Section
7(i)), including but not limited to, any excise taxes that may be imposed under
Code Section 409A. Executive acknowledges that the Company has advised him to
consult his own counsel and/or tax advisor respecting all of the terms of this
Agreement, including but not limited to, Sections 7, 8 and 9.



Withholding Taxes

. The Company may withhold from all salary, bonuses, or other benefits or
payments under this Agreement all federal, state, local, domestic and foreign,
taxes as shall be required pursuant to any law or governmental ruling or
regulation as reasonably determined by the Company.



Legal Fees on Change of Control

. If a Date of Termination occurs after a Change of Control occurs, the Company
agrees, upon reasonable documentation, to reimburse to the full extent permitted
by law, all legal fees and expenses to a maximum of Fifty Thousand U.S. dollars
($50,000 U.S.) which Executive, Executive's legal representatives or Executive's
family may reasonably incur arising out of or in connection with any arbitration
or litigation, if applicable, concerning the validity or enforceability of any
provision of this Agreement, or any action by Executive, Executive's legal
representatives, or Executive's family to enforce his or their rights under this
Agreement, regardless of the outcome of such arbitration or litigation and the
Company agrees to pay interest, compounded quarterly, on the total unpaid amount
payable under this Agreement commencing the 15th business day after the Company
has been provided reasonable documentation (such documentation must be provided
within forty-five (45) days after the expenses are incurred) until such amount
is fully paid, such interest to be calculated at a rate equal to two percent
(2%) in excess of the prime commercial lending rate announced from time to time
by J.P. Morgan Chase Bank or its successor during the period of such nonpayment.
The expenses that may be reimbursed under this Section 25 shall in no way modify
Executive's duty to arbitrate any such claims or the arbitration provisions
under Section 17. Notwithstanding the foregoing, to the extent that Code Section
409A is applicable to the expenses under this subsection, and to the extent that
no exception under Code Section 409A is applicable, the following shall apply:
(a) all expenses that are includable in income to be paid under this subsection
shall only be paid if such expenses are incurred prior to the last day of the
second calendar year following the calendar year in which the Date of
Termination occurs; (b) all expenses must be paid by the end of the third year
following the calendar year in which the Date of Termination occurs; (c)
Executive (or his legal representative or family) must provide the Company with
reasonable documentation of such expenses; (d) payments for such expenses will
be made within fifteen (15) business days after reasonable documentation of the
expenses incurred has been provided to the Company (and such documentation must
be provided within forty-five (45) days after the expenses are incurred) but in
no event later than the end of Executive's taxable year following the year in
which the expenses were incurred; and (e) the payments under this subsection
cannot be substituted for another benefit.



Counterparts

. Any number of counterparts of this Agreement may be executed and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one instrument. This Agreement may be
executed by portable document format (pdf) or facsimile signature which
signature shall be binding upon the Parties.



[Signature Page Follows.]



 

IN WITNESS WHEREOF

, the Parties have executed this Agreement effective as of the Effective Date
first written above.



EXECUTIVE EMPLOYER



ROBERT l. KAYL TESCO CORPORATION



Signature:/s/ Robert L. Kayl By: /s/ Julio M. Quintana
Robert L. Kayl Julio M. Quintana



President and Chief Executive Officer



Date: 9/5/08 Date: 8/24/08



 